DETAILED ACTION
Preliminary amendment filed 4/2/20 is entered. Claims 1-28 are cancelled. Claims 29-48 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 30-48 are objected to because of the following informalities:  Claims 30-48 depend on cancelled claims 1-28.  Appropriate correction is required.
Looking at the previously cancelled claims it is assumed:
Claims 30-32, 36, 38, 40 and 48 depend on claim 29. 
Claims 33-36, 41, and 47 depend on claims 32.
Claim 37 depends on claim 36.
Claim 39 depends on claim 38.
Claims 43-44 depend on claims 41.
Claim 45 depends on claim 44.
Claim 46 depends on claim 45.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-40, 47, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amitai, US-20030165017 in view of Amitai, IL-244181 (Published 07/2016 see attached), as translated by US-20190129175.
In regards to claim 29, Amitai ‘017 discloses an optical device (Fig. 28), comprising: an input aperture (Fig. 28, 120 scene image input); an output aperture (Fig. 28, 120 scene image output); a light-transmitting substrate having at least two major surfaces and edges, composed of a first optical material (Fig. 28, 20 substrate); a coupling-in element positioned outside of the substrate and composed of a second optical material, for coupling light waves having a field-of view into the substrate (Fig. 28, 122 prism with adhesive to substrate 20; Par. 0137 prism optical means for coupling image scene to the substrate); a first flat reflecting surface located between the two major surfaces of the light- transmitting substrate for reflecting the coupled-in light waves to effect total internal reflection from the major surfaces of the substrate (Fig. 28, 22 reflecting surface); a second flat reflecting surface having at least one active side located between the two major surfaces of the light-transmitting substrate for coupling light waves out of the substrate (Fig. 28, 22’ partially reflective surfaces).
Amitai ‘017 does not disclose expressly a redirecting optical element positioned outside of the substrate for redirecting light waves coupled-out from the substrate into a 
Amitai ‘175 discloses expressly a redirecting optical element positioned outside of the substrate for redirecting light waves coupled-out from the substrate into a viewer's eye (Fig. 23C, 80 and 267 prisms on substrate 64), wherein the refractive indices of the substrate and the input prism with adhesive are substantially different (Par. 0056 “the optical material of the substrate 64 and the prisms 80 and 82 is Schott N-SF57 having a refractive index of n.sub.d=1.8467, and the optical adhesive is NOA 1315, having a refractive index of n.sub.d=1.315.”) and the ratio between the field of view of the light waves coupled-out from the substrate into the viewers' eye and the field of view of the light waves coupled inside the substrate, is substantially bigger than the refractive index of the first optical material  (Par. 0144 output aperture, i.e. FOV, is doubled; Par. 0056 “the optical material of the substrate 64 and the prisms 80 and 82 is Schott N-SF57 having a refractive index of n.sub.d=1.8467”; As the output aperture is doubled the ratio is 2:1 which is larger than the refractive index of 1.8467).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the reflecting surfaces of Amitai ‘175 could be placed at the output aperture of Amitai ‘017 and utilize an optical adhesive with the refractive index of Amitai ‘175 to adhere the prism 122 of Amitai ‘017 to the substate.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine Amitai ‘175 with Amitai ‘017 to obtain the invention of claim 29.
In regards to claim 30, Amitai ‘175 and Amitai, ‘017 as combined above, disclose light waves trapped inside the substrate are substantially reflected at least twice by the active side of the second reflecting surface before being coupled out from the substrate and redirected into the viewer's eye (Amitai ‘017 Fig. 28, 22’ partially reflective surfaces and 120 scene image; Amitai ‘175 Fig. 23C, 80 reflecting surface and prism 267 on substrate 64).
In regards to claim 31, Amitai ‘175 and Amitai, ‘017 as combined above, disclose the light waves are redirected into the viewer's eye substantially normal to the major surfaces of the substrate (Amitai ‘017 Fig. 28, 22’ partially reflective surfaces; Amitai ‘175 Fig. 23C, 80 reflecting surface and prism 267 on substrate 64).
In regards to claim 32, Amitai ‘175 and Amitai, ‘017 as combined above, disclose the redirecting optical element is a transparent prism composed of a third optical material and comprising at least one partially reflecting surface (Amitai ‘175 Fig. 23C, 80 and 267 prisms on substrate 64 with reflecting surfaces 79 and 264), and the optical characteristics of the second and the third optical materials are similar to each other (Amitai ‘017 Fig. 28, 22’ partially reflective surfaces; Amitai ‘017 Par. 0056 “the optical material of the substrate 64 and the prisms 80 and 82 is Schott N-SF57 having a refractive index of n.sub.d=1.8467; reflecting surfaces 22’ of Amitai and the reflecting 
In regards to claim 33, Amitai ‘175 and Amitai, ‘017 as combined above, disclose the coupling-in element is a prism having at least two external surfaces, one of the external surfaces of the prism is optically attached to one of the major surfaces of the substrate defining a first interface plane (Amitai ‘017 Fig. 28, 122 prism with adhesive to substrate 20; Amitai ‘017 Par. 0137 prism optical means for coupling image scene to the substrate), light waves to be coupled into the substrate by the coupling-in element substantially pass through the first interface plane before being reflected by the first reflecting surface without any significant reflectance (Amitai ‘017 Fig. 28, 122 prism with adhesive to substrate 20; Amitai ‘017 Par. 0137 prism optical means for coupling image scene to the substrate; Amitai ‘017 Fig. 28, 22 reflecting surface; Amitai ‘017 Fig. 28 scene image light passes through prism interface to 22 reflecting surface), and light waves coupled inside the substrate after a reflection from the first reflecting surface are substantially reflected by the first interface plane without any significant transmittance (Amitai ‘017 Fig. 28, 122 prism with adhesive to substrate 20; Amitai ‘017 Par. 0137 prism optical means for coupling image scene to the substrate; Amitai ‘017 Fig. 28, 22 reflecting surface; Amitai ‘017 Fig. 28 scene image light passes through prism interface to 22 reflecting surface).
In regards to claim 34, Amitai ‘175 and Amitai, ‘017 as combined above, disclose the light waves pass through two external surfaces of the coupling-in element before being coupled into the substrate (Amitai ‘017 Fig. 28, 122 prism with adhesive to substrate 20; Amitai ‘017 Par. 0137 prism optical means for coupling image scene to the 
In regards to claim 35, Amitai ‘175 and Amitai, ‘017 as combined above, disclose the light waves are reflected from one of the external surfaces of the coupling-in element before being coupled into the substrate (Amitai ‘017 Fig. 28, 122 prism with adhesive to substrate 20; Amitai ‘017 Par. 0137 prism optical means for coupling image scene to the substrate; Amitai ‘017 Fig. 28, 22 reflecting surface; Amitai ‘017 Fig. 28 scene image light passes through prism interface to 22 reflecting surface).
In regards to claim 36, Amitai ‘175 and Amitai, ‘017 as combined above, disclose a first angular sensitive reflecting surface located between the two major surfaces of the light-transmitting substrate for coupling light waves out of the substrate (Amitai ‘017 Fig. 28, 22’ one of the partially reflective surfaces), wherein at least part of the light waves impinging on the first angular sensitive reflecting surface are substantially reflected from the surface and at least part of the light waves impinging on the first angular sensitive reflecting surface substantially pass through the surface (Amitai ‘017 Fig. 28, 22’ one of the partially reflective surfaces; Amitai ‘017 Par. 0137 reflecting the light wave image scene into the eyes of the viewer, while some passes through to other ones of partially refelecting surfaces 22’).
In regards to claim 37, Amitai ‘175 and Amitai, ‘017 as combined above, disclose the first angular sensitive reflecting surface is optically cemented to the substrate using an optical adhesive having a refractive index lower than the refractive index of the substrate (Amitai ‘175 Fig. 23C, 256 reflecting surface same optical characteristics as coupling in and coupling out surfaces 65 and 67; Par. 0147 adhering a prism to the 
In regards to claim 38, Amitai ‘175 and Amitai, ‘017 as combined above, disclose a second light- transmitting substrate having at least two parallel major surfaces and edges (Amitai ‘175 Fig. 23C, 80 prism), an optical element for coupling light waves into the second substrate to effect total internal reflection (Amitai ‘175 Fig. 23C, 67 and 256 reflecting surfaces reflect light into 80 prism which is a change, i.e. effect from the TIR occurring previously) and at least two flat reflecting surfaces located between the two major surfaces of the second light-transmitting substrate for coupling light waves out of the second substrate (Amitai ‘175 Fig. 23C 79a-d surfaces; Par. 0142 surface 79a-d reflect light out of the second substrate), wherein at least one of the flat reflecting surfaces is a second angular sensitive reflecting surface (Amitai ‘175 Fig. 23C 79a-d surfaces), the two substrates are optically cemented to each other by means of an optical adhesive defining a second interface surface (Amitai ‘175 Par. 0142 80 prism is attached to lower surface of the of the substrate using optical adhesive), and the refractive index of the optical adhesive is lower than the refractive index of at least one of the substrates (Par. 0147 adhering a prism to the reflecting surface  suing optical cement with optical adhesive, wherein a refractive index of n.sub.d=1.846, and the optical adhesive which is adjacent to surfaces 198 is NTT-AT9390, having refractive 
In regards to claim 39, Amitai ‘175 and Amitai, ‘017 as combined above, disclose an angular sensitive coating is applied to the second interface surface (Amitai ‘175 Par. 0147 the optical adhesive is angle sensitive).
In regards to claim 40, Amitai ‘175 and Amitai, ‘017 as combined above, disclose the output aperture is substantially larger than the input aperture (Amitai ‘017 Fig. 28).
In regards to claim 47, Amitai ‘175 and Amitai, ‘017 as combined above, disclose the partially reflecting element is a single flat element attached to one of major surfaces of the substrate (Amitai ‘175 Fig. 23C, 80 and 267 prisms on substrate 64 with reflecting surfaces 79 and 264 which touch the substrate).
In regards to claim 48, Amitai ‘175 and Amitai, ‘017 as combined above, disclose the refractive index of the first optical material is smaller than two and the ratio between the field of view of the light waves coupled-out from the substrate into the viewers' eye and the field of view of the light waves coupled inside the substrate is substantially bigger than two (Amitai ‘175 Par. 0056 “the optical material of the substrate 64 and the prisms 80 and 82 is Schott N-SF57 having a refractive index of n.sub.d=1.8467; Amitai ‘175 Par. 0144 output aperture, i.e. FOV, is doubled and the ratio between the field of view of the light waves coupled-out from the substrate into the viewers' eye and the field of view of the light waves coupled inside the substrate is substantially bigger than two).
Claims 41-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amitai, US-20030165017 and Amitai, IL-244181 (Published 07/2016 see attached), as translated by US-20190129175, in further view of Luttmann, US-20150260992.

Luttmann discloses an ambient light aa head wearable display (Par. 0001), comprising a switchable reflector (Fig. 1, 135 switchable reflector) that is dynamically controlled in conjunction with the display source (Par. 0044 controlling the duty cycle of the switchable reflector) and automatically controlled utilizing an ambient light sensor in conjunction with the display source (Par. 0044).
Before the effective filing date of the claimed invention, it would have been obvisu to one of ordinary skill in the art that the partially reflective surfaces of Amitai ‘017 and Amitai ‘175 can be provided to be dynamically controlled as Luttmann discloses. The motivation for doing so would have been to dim external scene light 220 in bright ambient environment, while maintaining a constant display brightness (Luttmann Par. 0044).
Therefore, it would have been obvious to combine Luttmann with Amitai ‘017 and Amitai ‘175 to obtain the invention of claim 41.
In regards to claim 42, Amitai ‘017, Amitai ‘175, and Luttmann, as combined above disclose the transmittance and the reflectance of the partially reflecting element are manually controlled by the viewer (Par. 0044 controlling the duty cycle of the switchable reflector).
In regards to claim 43, Amitai ‘017, Amitai ‘175, and Luttmann, as combined above disclose a photometer for measuring the brightness of the external scene, wherein the transmittance and the reflectance of the partially reflecting element are set 
In regards to claim 44, Amitai ‘017, Amitai ‘175, and Luttmann, as combined above disclose a display source characterized by a frame-time, wherein light waves from the display source are coupled inside the substrate, the transmittance and the reflectance of the partially reflecting element is dynamically controlled during each frame-time of the display source (Par. 0044 automatically controlling a switchable reflector utilizing an ambient light sensor in conjunction with the display source).
In regards to claim 45, Amitai ‘017, Amitai ‘175, and Luttmann, as combined above disclose reflectance of different parts of the partially reflecting element can be alternately controlled during each frame-time of the display source (Par. 0044 automatically controlling a switchable reflector utilizing an ambient light sensor in conjunction with the display source).
In regards to claim 46, Amitai ‘017, Amitai ‘175, and Luttmann, as combined above disclose the substrate is rotated around an axis which is substantially normal to the line of sight of the viewer, the central light wave of the image is refracted from the substrate at a direction which is oriented at a substantial off-axis angle relative to the major surfaces of the substrate (Amitai ‘017 Fig. 28, 120 scene light).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        9/2/21



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622